Mr. Justice ADAMS has stated the case but we are unable to agree with the conclusions reached.
Section 470.10 Fla. Statutes 1941 (same F.S.A.), inter alia, provides:
"Provided, however, a corporation may engage in the profession or business of funeral directing or embalming or hold out to the public that it is engaged in the profession or business of funeral directing and embalming when, and only when the person actually in charge and in immediate supervision of the conduct of such business is a funeral director duly licensed under the terms of this Chapter and all embalming is performed by or under the direct supervisions of an embalmer duly licensed under the provisions of this Chapter."
The effect of this provision is to allow persons who may not be qualified to obtain a license otherwise to engage in the business of a funeral director to organize a corporation which may lawfully engage in such business by complying with the terms of the statute. As we see it, there was nothing in the order and judgment of the court which enjoined Cooksey from being a stockholder in such corporation, or from doing or performing any acts in connection with the business of such corporation which any other stockholder not being a trained *Page 767 
funeral director could legally perform, even if such injunction could have been legally issued, which question it is unnecessary for us to here determine.
We think that the circuit court in the challenged order gave proper consideration and effect to the above stated provision of the statute.
It is not necessary for us to detail the evidence here. It is sufficient to say that there is reflected in the record substantial evidence to support the challenged order and judgment.
The rule appears to be very well settled that in cases of this sort "in the absence of legal restrictions, the character of the punishment for contempt is within the discretion of the court, and the court may imprison or fine, or do both, or impose some other penalty, or may discharge the offender absolutely or conditionally." 17 C.J.S. page 134, par. 92. See also authorities cited in footnote to sustain this statement of law.
In 17 C.J.S. page 146, it is said:
"In contempts resulting from disobedience to court orders, decrees, etc., prompt compliance therewith after the institution of the proceeding will usually be regarded as sufficient purging of the contempt, especially where no material injury or loss has been suffered by the party for whose benefit the action is taken." See also People ex rel. Dean, et al., v. Ann Arbor Ry. Co., et al., 137 Mich. 673, 100 N.W. 892; Wingert v. Kieffer, et al., 29 F.2d 59 and cases there cited.
It appears that we should entertain this appeal because the order and judgment which appellee was charged with violating was entertained in the court below pursuant to our mandate hereinbefore referred to. Otherwise, the appeal should be dismissed on authority of State v. Lehman, 100 Fla. 481,129 So. 818, and cases there cited, and the case of Hamilton v. State ex rel. 148 Fla. 551, 4 So.2d 660 and cases there cited.
TERRELL and BROWN, JJ., concur. *Page 768